UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09821 Allied Asset Advisors Funds (Exact name of Registrant as specified in charter) 721 Enterprise Drive, Suite 100 Oak Brook, IL 60523 (Address of principal executive offices) (Zip code) Bassam Osman Allied Asset Advisors Funds 721 Enterprise Drive, Suite 100 Oak Brook, IL 60523 (Name and address of agent for service) (877)-417-6161 Registrant's telephone number, including area code Date of fiscal year end:May 31, 2014 Date of reporting period: May 31, 2014 Item 1. Reports to Stockholders. Annual Report May 31, 2014 Iman Fund IMAN FUND July 22, 2014 Dear Shareholder, Assalamu Alaykum (Greetings of Peace). We are pleased to report that Iman Fund (“the Fund”) did well in the fiscal year ending May 31, 2014 gaining 20.30%.The Fund outperformed the S&P 500 Index and the Dow Jones Industrial Average, which increased 18.71% and 13.27%, respectively, during the same period.The Dow Jones Islamic Market USA Index and the Russell 3000 Growth Index went up 20.70% and 21.73%, respectively.However, we believe that with Iman Fund’s current and historical sizable holdings in overseas and small cap stocks, the Fund is best compared to the Dow Jones Islamic World Index (which has overseas stocks) and Wilshire 5000 Total Market Index (which has small cap stocks) which rose 18.45% and 18.22%, respectively.Your Fund outperformed both of these indexes. U.S. stocks overcame fears of higher interest rates and slower economic growth and finished near their all-time high.U.S. Federal Reserve (Fed) policies (balancing stimulus reductions with low interest rates) contributed to the broad advance.The Iman Fund performance was helped by its overweighting of health and industrial stocks, which performed well, and its underweighting of telecommunication and utilities stocks, which lagged.The robust performance of the underweighted aerospace and defense sector detracted from the Fund’s performance.Despite the dismal (weather-influenced) first-quarter gross domestic product (GDP) figures, tensions in the Ukraine, fear of a slowing Chinese economy and a decline in early 2014 of biotechnology and momentum stocks, the U.S. stock market finished the period up.This positive performance was aided by higher consumer spending, economic optimism and the lowest unemployment since the great recession (2008.) We believe that the Fund’s excellent performance can be attributed to the research, diligence, discipline and our risk-managed and historically-informed investment approach.This involved both stock selection and sector weighting.This achievement was reached without concentrating the Fund in a few stocks; rather the Fund owned about 120 stocks (higher than its average peers).This approach tends to cause less volatility than more concentrated portfolios and helps better navigate through turbulent markets.Our stock selection process focuses on earnings growth, return on equity, solid cash flows and strong balance sheets.We believe that over time this process will generate attractive risk adjusted returns. Due to Islamic considerations, the Iman Fund avoids highly leveraged companies.This detracted from the Fund’s performance in the last five plus years.However, this trend is likely to reverse and the Fund is likely to benefit in the future from avoiding these companies.The highly leveraged companies have performed well since the financial crises of 2008.The extraordinarily unpredictable Fed quantitative easing helped them tremendously as these companies had an easy time borrowing at low interest rates.These highly leveraged companies were not initially priced with such anticipation of Fed easing.But this favorable factor is likely to change.We believe that as the Fed continues to wind down its bond-buying programs, the risk of rising interest rates could disproportionally impact highly leveraged companies that rely on the easy access to liquidity that has been the norm since the financial crisis.We anticipate the future economic environment will put a premium on cash flows and strong balance sheets (low, or no debt, stocks) and we anticipate these companies will be better able to weather a storm of tighter liquidity and higher cost of capital. We strive to balance the risk/return equation by not relying on a single quarter or year of earnings.Equities are a claim not to one quarter or year of earnings, but to a very long-term stream of future earnings.This approach helps the Fund better navigate through market declines. Market Outlook In brief, we believe next year will still be rewarding to stock investors, but the high return of the last two years is unlikely to repeat.We believe that, considering current interest rates, stock valuations are justified.They are only mildly above long-term averages and they are supported by corporate profits that more than doubled in the past five years.On the other hand, investor sentiment appears too optimistic and the current cyclical bull is aged.At the same time, the trend remains supportive as does the accommodative Fed.The age old adage, “don’t fight the Fed, don’t fight the tape” continues to prove to be good advice. IMAN FUND Price-Earnings Valuation (P/E ratio) measures reflect a somewhat richly priced market; and so do most other important valuation measures such as dividends, cash flow and sales, relative to their historic norms.Record profit margins aside, it is helpful to remember that historical profit margins are mean reverting. On the other hand, where would investors fearing mature equity markets go?In spite of money moving from bonds to stocks in the recent past, bonds continue to be the far larger capital market than equities.Bonds constitute over $100 trillion globally versus slightly less than half that value for equities.Capital flows dictated by the relative risk and reward potential in bonds can, therefore, have a potent effect on equity returns.With government bond yields still quite low in the 0% to 2% range for most developed nations (at up to 10 years of maturity), mathematically there is not a lot of return potential in these bonds under most conceivable scenarios, even if global inflation and GDP growth remain low.Consequently, it is quite plausible that there would be an ample supply of capital discouraged by the low bond yields seeking better returns elsewhere, including equities. Final Word A basic tenet of successful investing is to invest for the long run; riding out the markets’ inevitable ups and downs rather than selling into panic or chasing the hottest fad.Patience also affords the benefits of compounding, lower transaction cost, and reduced taxes.Diversification and most importantly geographic diversification are of utmost importance (your Fund’s holdings include more than 16% of non-U.S. stocks).Another tenet is investing regularly, which can help lower the average cost of your purchases.Investing a fixed sum of money each month or quarter ensures that you won’t purchase all your shares at market highs.This strategy — known as dollar cost averaging — also takes out the “emotion” from investing, and helps shareholders avoid irrational panics.No method can eliminate risk totally, but prudent strategies can considerably decrease the impact of short-term declines. We thank you for entrusting your hard-earned money with us.We promise to continue to work hard to maintain your worthy trust.We welcome your questions and comments and look forward to serving your investment needs in the years ahead. Bassam Osman President, Iman Fund Past performance is not a guarantee of future results. The above discussion and analysis of the Fund reflect the opinions of the Advisor as of July 2014, are subject to change and any forecasts made cannot be guaranteed and should not be considered investment advice. Mutual Fund investing involves risk; principal loss is possible.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.Historically, the Advisor believes that the Islamic restrictions placed on the Fund have not adversely affected the Fund; however, it is possible that these restrictions may result in the Fund not performing as well as mutual funds not subject to such restrictions.Investments in smaller companies involve additional risk, such as limited liquidity and greater volatility. The Dow Jones Islamic Market USA Index is a diversified compilation of U.S. equity securities considered by Dow Jones to be in compliance with Islamic principles.The Dow Jones Islamic Market World Index measures the global universe of investable equities considered by Dow Jones to be in compliance with Islamic principles.The Russell 3000 Growth Index measures the performance of the broad growth segment of the U.S. equity universe.It includes those Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values.The S&P 500 Index is a capitalization weighted index of 500 large capitalization stocks which is designed to measure broad domestic securities markets.The Dow Jones Industrial Average is a measurement of general market price movement for 30 widely-held stocks primarily listed on the New York Stock Exchange.The Wilshire 5000 Total Market Index is a market capitalization-weighted index composed of more than 6,700 publicly-traded companies that are headquartered in the United States, are actively traded on an American stock exchange and have pricing information that is widely available to the public.You cannot invest directly in an index. Diversification does not assure a profit or protect against loss in a declining market. Price-Earnings Valuation (P/E ratio) is a valuation ratio of a company’s current share price compared to its per-share earnings.Dollar Cost Averaging involves continuous investment in securities regardless of fluctuating price levels of such securities.The investor should consider his/her financial ability to continue purchases through periods of low price levels.Such a plan does not assure a profit and does not protect against loss in declining markets. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of Fund holdings, please refer to the Schedule of Investments included in this report. 2 IMAN FUND EXPENSE EXAMPLE May 31, 2014 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/13 - 5/31/14). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15.00 annual maintenance fee.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Please note that Iman Fund does not have any sales charge (loads), redemption fees, or exchange fees. Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/13 5/31/14 12/1/13 - 5/31/14* Actual Hypothetical (5% return before expenses) 1,000.00 1,017.75 7.24 * Expenses are equal to the Fund’s annualized expense ratio of 1.44% multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 3 IMAN FUND ALLOCATION OF PORTFOLIO ASSETS (Calculated as a percentage of net assets) May 31, 2014 (Unaudited) 4 IMAN FUND Total Rate of Return For the Period May 31, 2004 to May 31, 2014 (Unaudited) This chart assumes an initial investment of $10,000 made on May 31, 2004 and held through May 31, 2014. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the recent month end may be obtained by visiting www.investaaa.com. Indices mentioned are unmanaged and used to measure U.S. markets.You cannot invest directly in an index. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or redemptions of Fund shares. Six One Five Ten Average Annual Total Return as of May 31, 2014 Months Year Years Years Iman Fund 6.55% 20.30% 15.21% 6.52% Dow Jones Islamic Market USA Index* 6.74% 20.70% 15.58% 7.23% Russell 3000 Growth Index** 6.52% 21.73% 19.10% 8.17% * The Dow Jones Islamic Market USA Index is a diversified compilation of U.S. equity securities considered by Dow Jones to be in compliance with Islamic principles.The index is constructed from stocks in the Dow Jones Indexes (DJGI) family.Dow Jones believes that these stocks are accessible to investors and are well traded.The DJGI methodology removes issues that are not suitable for global investing.The performance of the Dow Jones Islamic Market USA Index does not include the reinvestment of dividends. ** The Russell 3000 Growth Index takes the largest 3,000 U.S. companies based on market capitalization and measures the performance of those with higher price-to-book ratios and higher forecasted growth values. 5 IMAN FUND SCHEDULE OF INVESTMENTS May 31, 2014 (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.2% AEROSPACE PRODUCT & PARTS MANUFACTURING - 3.5% Honeywell International, Inc. $ TE Connectivity Ltd. (b) AGRICULTURE, CONSTRUCTION & MINING MACHINERY MANUFACTURING - 2.5% Alamo Group Inc. National Oilwell Varco Inc. The Toro Co. AIR FREIGHT & LOGISTICS - 0.4% United Parcel Service, Inc. (UPS) - Class B ANIMAL SLAUGHTERING & PROCESSING - 0.7% Sanderson Farms, Inc. APPAREL KNITTING MILLS - 1.0% Gildan Activewear Inc. (b) Zumiez, Inc. (a) AUTOMOBILES - 0.5% Winnebago Industries, Inc. (a) BUILDING MATERIAL & SUPPLIES DEALERS - 2.1% Fastenal Co. The Home Depot, Inc. CHEMICAL & ALLIED PRODUCTS MERCHANT WHOLESALERS - 0.4% Acuity Brands, Inc. CLOTHING STORES - 1.5% ANN INC. (a) Ascena Retail Group, Inc. (a) The Children’s Place Retail Stores, Inc. COMMERCIAL & SERVICE INDUSTRY MACHINERY MANUFACTURING - 0.3% Copart, Inc. (a) COMMUNICATIONS EQUIPMENT MANUFACTURING - 2.6% Cisco Systems, Inc. Motorola Solutions, Inc. Plantronics, Inc. QUALCOMM, Inc. COMPUTER & PERIPHERAL EQUIPMENT MANUFACTURING - 5.2% Apple Inc. Zebra Technologies Corp. (a) COMPUTER SYSTEMS DESIGN & RELATED SERVICES - 4.0% Accenture PLC - Class A (b) athenahealth Inc. (a) Cerner Corp. (a) Convergys Corp. Perficient, Inc. (a) Virtusa Corp. (a) CUT & SEW APPAREL MANUFACTURING - 0.2% Carter’s, Inc. The accompanying notes are an integral part of these financial statements. 6 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) May 31, 2014 (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.2% (Continued) DATA PROCESSING, HOSTING & RELATED SERVICES - 0.7% CoStar Group Inc. (a) $ Red Hat, Inc. (a) ELECTRONIC SHOPPING & MAIL-ORDER HOUSES - 1.5% Amazon.com, Inc. (a) EMPLOYMENT SERVICES - 0.5% Manpowergroup Inc. ENGINE, TURBINE & POWER TRANSMISSION EQUIPMENT MANUFACTURING - 1.2% Brunswick Corp. Cummins, Inc. FREIGHT TRANSPORTATION ARRANGEMENT - 1.0% FedEx Corp. FULL-SERVICE RESTAURANTS - 0.4% Popeyes Louisiana Kitchen, Inc. (a) GENERAL FREIGHT TRUCKING - 0.3% Knight Transportation, Inc. GRAIN & OILSEED MILLING - 2.0% Unilever NV - NY Reg. Shares - ADR (b) Unilever PLC - ADR (b) GROCERY STORES - 1.0% United Natural Foods, Inc. (a) HEALTH & PERSONAL CARE STORES - 0.8% CVS Caremark Corp. INDUSTRIAL MACHINERY MANUFACTURING - 1.0% Applied Materials, Inc. JEWELRY, LUGGAGE & LEATHER GOODS STORES - 1.4% Signet Jewelers Ltd. (b) MANAGEMENT, SCIENTIFIC & TECHNICAL CONSULTING SERVICES - 1.7% Korn/Ferry International (a) Salesforce.com, Inc. (a) MEDICAL EQUIPMENT & SUPPLIES MANUFACTURING - 2.3% 3M Co. Stryker Corp. Zimmer Holdings, Inc. METAL ORE MINING - 0.3% Franco-Nevada Corp. (b) MOTOR VEHICLE BODY & TRAILER MANUFACTURING - 0.8% Lear Corp. MOTOR VEHICLE MANUFACTURING - 1.0% Tesla Motors, Inc. (a) MOTOR VEHICLE PARTS MANUFACTURING - 2.3% Delphi Automotive PLC (b) Sun Hydraulics Corp. The accompanying notes are an integral part of these financial statements. 7 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) May 31, 2014 (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.2% (Continued) NAVIGATIONAL, MEASURING, ELECTROMEDICAL & CONTROL INSTRUMENTS MANUFACTURING - 1.5% Cyberonics, Inc. (a) $ Danaher Corp. Masimo Corp. (a) MTS Systems Corp. NEWSPAPER, PERIODICAL, BOOK & DIRECTORY PUBLISHERS - 2.6% Reed Elsevier PLC - ADR (b) OFFICE ADMINISTRATIVE SERVICES - 0.5% Gartner, Inc. (a) OFFICE FURNITURE (INCLUDING FIXTURES) MANUFACTURING - 1.5% La-Z-Boy Inc. Steelcase Inc. - Class A OIL & GAS EXTRACTION - 4.5% Diamondback Energy, Inc. (a) EOG Resources, Inc. Helmerich & Payne, Inc. Imperial Oil Ltd. (b) Occidental Petroleum Corp. OTHER ELECTRICAL EQUIPMENT & COMPONENT MANUFACTURING - 0.5% Emerson Electric Co. OTHER GENERAL PURPOSE MACHINERY MANUFACTURING - 1.0% Flowserve Corp. Graco, Inc. OTHER INFORMATION SERVICES - 6.0% Baidu, Inc. - ADR (a)(b) Facebook Inc. - Class A (a) Google Inc. - Class A (a) Google Inc. - Class C (a) OTHER MISCELLANEOUS MANUFACTURING - 0.2% Pool Corp. OTHER TRANSPORTATION EQUIPMENT MANUFACTURING - 0.2% Arctic Cat Inc. OUTPATIENT CARE CENTERS - 0.4% U.S. Physical Therapy, Inc. PESTICIDE, FERTILIZER & OTHER AGRICULTURAL CHEMICAL MANUFACTURING - 0.8% Monsanto Co. PETROLEUM & COAL PRODUCTS MANUFACTURING - 5.6% Chevron Corp. Exxon Mobil Corp. The accompanying notes are an integral part of these financial statements. 8 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) May 31, 2014 (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.2% (Continued) PHARMACEUTICAL & MEDICINE MANUFACTURING - 9.5% Alkermes PLC (a)(b) $ Bristol-Myers Squibb Co. Forest Laboratories, Inc. (a) Gilead Sciences, Inc. (a) IDEXX Laboratories, Inc. (a) Johnson & Johnson Novartis AG -ADR (b) Sanofi - ADR - (b) Techne Corp. Vertex Pharmaceuticals Inc. (a) POULTRY & EGG PRODUCTION - 0.7% Cal-Maine Foods, Inc. PROFESSIONAL & COMMERCIAL EQUIPMENT & SUPPLIES MERCHANT WHOLESALERS - 0.3% Henry Schein, Inc. (a) RAIL TRANSPORTATION - 0.5% Union Pacific Corp. SCIENTIFIC RESEARCH & DEVELOPMENT SERVICES - 2.5% Alexion Pharmaceuticals, Inc. (a) Babcock & Wilcox Co. Biogen Idec Inc. (a) Covance, Inc. (a) Incyte Corp. (a) SEMICONDUCTOR & OTHER ELECTRONIC COMPONENT MANUFACTURING - 4.4% Benchmark Electronics, Inc. (a) Cavium, Inc. (a) Cree, Inc. (a) International Rectifier Corp. (a) Texas Instruments Inc. Tyco International Ltd. (b) Xilinx, Inc. SEMICONDUCTOR & SEMICONDUCTOR EQUIPMENT - 1.4% Intel Corp. SOFTWARE PUBLISHERS - 5.2% Aspen Technology, Inc. (a) Manhattan Associates, Inc. (a) Microsoft Corp. Oracle Corp. Ultimate Software Group, Inc. (a) SPORTING GOODS, HOBBY & MUSICAL INSTRUMENT STORES - 1.0% Dicks Sporting Goods, Inc. Hibbett Sports, Inc. (a) SUPPORT ACTIVITIES FOR MINING - 2.3% Halliburton Co. RPC, Inc. Schlumberger Ltd. (b) TEXTILE, APPAREL & LUXURY GOODS - 0.2% NIKE, Inc. - Class B The accompanying notes are an integral part of these financial statements. 9 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) May 31, 2014 (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.2% (Continued) VENTILATION, HEATING, AIR-CONDITIONING & COMMERCIAL REFRIGERATION EQUIPMENT MANUFACTURING - 0.8% Donaldson Co., Inc. $ TOTAL COMMON STOCKS (Cost $49,468,916) Total Investments (Cost $49,468,916) - 99.2% Other Assets in Excess of Liabilities - 0.8% TOTAL NET ASSETS - 100.0% $ ADR - American Depositary Receipt (a)Non Income Producing (b)Foreign Issued Securities The accompanying notes are an integral part of these financial statements. 10 IMAN FUND STATEMENT OF ASSETS AND LIABILITIES May 31, 2014 Assets: Investments, at value (cost $49,468,916) $ Cash Receivable for investments sold Receivable for capital shares sold Dividends receivable Other assets Total Assets Liabilities: Payable for investments purchased Payable for capital shares redeemed Payable to Advisor (Note 3) Payable for professional fees Payable to Trustees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 11 IMAN FUND STATEMENT OF OPERATIONS For the Year Ended May 31, 2014 Investment income: Dividend income (Net of foreign withholding tax of $16,898) $ Total investment income Expenses: Advisory fees (Note 3) Administration fees Transfer agent fees and expenses Legal fees Fund accounting fees Trustees’ fees and related expenses Federal and state registration fees Audit fees Custody fees Reports to shareholders Other expenses Total expenses Net investment loss ) Realized and unrealized gain on investments: Net realized gain from security transactions Change in net unrealized appreciation/depreciation on investments Realized and unrealized gain on investments Net increase in net assets from operations $ The accompanying notes are an integral part of these financial statements. 12 IMAN FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended May 31, 2014 May 31, 2013 From operations: Net investment loss $ ) $ ) Net realized gain on investments Change in net unrealized appreciation/depreciation on investments Net increase in net assets from operations From distributions paid: Net realized gain on investments ) — Net decrease in net assets resulting from distributions paid ) — From capital share transactions: Proceeds from sale of shares Net asset value of shares issued in reinvestment of distributions to shareholders — Payments for shares redeemed ) ) Net increase in net assets from capital share transactions Total increase in net assets Net assets: Beginning of period End of period (includes accumulated net investment loss of $15,049 and $147,227, respectively) $ $ The accompanying notes are an integral part of these financial statements. 13 IMAN FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Year Ended May 31, Net asset value, beginning of period $ Income (loss) from investment operations: Net investment loss(1) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions paid: From net realized gain on investments ) — Total distributions paid ) — Net asset value, end of period $ Total return % % )% % % Net assets at end of period (000’s) $ Ratio of expenses to average net assets % Ratio of net investment loss to average net assets )% )% )% )% )% Portfolio turnover rate % Net investment loss per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. The accompanying notes are an integral part of these financial statements. 14 IMAN FUND NOTES TO THE FINANCIAL STATEMENTS May 31, 2014 1.Organization Allied Asset Advisors Funds (the “Trust”), an open-end management investment company, was organized as a Delaware statutory trust on January 14, 2000.The Trust currently offers one series of shares to investors, the Iman Fund (the “Fund”), a diversified series of the Trust.Allied Asset Advisors, Inc. (“AAA” or the “Advisor”), a Delaware corporation, serves as investment advisor to the Fund. The Trust is authorized to issue an unlimited number of shares without par value, of each series.The Trust currently offers one class of shares of the Fund. The investment objective of the Fund is to seek growth of capital while adhering to Islamic principles. To achieve its investment objective, the Fund seeks investments that meet Islamic principles whose prices the Fund’s Advisor anticipates will increase over the long term. Under normal circumstances, the Fund invests its net assets in domestic and foreign securities chosen by the Advisor in accordance with Islamic principles. Islamic principles generally preclude investments in certain businesses (e.g., alcohol, pornography and gambling) and investments in interest bearing debt obligations.Any uninvested cash will be held in non-interest bearing deposits or invested in a manner following Islamic principles. 2.Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Use of Estimates:In preparing the financial statements in conformity with GAAP, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from these estimates. Security Valuation:Investment securities are carried at fair value determined using the following valuation methods: • Equity securities listed on a U.S. securities exchange or NASDAQ for which market quotations are readily available are valued at the last quoted sale price on the valuation date. • Options, futures, unlisted U.S. securities and listed U.S. securities not traded on the valuation date for which market quotations are readily available are valued at the most recent quoted bid price.The Fund did not hold any such securities during the year ended May 31, 2014. • Securities or other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Advisor under direction of the Board of Trustees. The Fund has adopted fair valuation accounting standards which establish an authoritative definition of fair value and a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Summary of Fair Value Exposure at May 31, 2014 The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities in active markets, quoted prices for identical or similar instruments in 15 IMAN FUND NOTES TO THE FINANCIAL STATEMENTS (Continued) May 31, 2014 markets that are not active, model-derived valuations in which all significant inputs and significant value drivers are observable in active markets, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) Inputs that are used in determining a fair value of an investment may include price information, credit data, volatility statistics, and other factors.These inputs can be either observable or unobservable.The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment or similar investments in the marketplace.The inputs will be considered by the Advisor, along with any other relevant factors in the calculation of an investment’s fair value.The Fund uses prices and inputs that are current as of the measurement date, which may include periods of market dislocations.During these periods, the availability of prices and inputs may be reduced for many investments.This condition could cause an investment to be reclassified between the various levels within the hierarchy. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments.However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices.Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3.These models rely on one or more significant unobservable inputs and/or significant assumptions by the Advisor.Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s net assets as of May 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ $
